IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

OLUWASEUN ARIJE, *
Plaintiff, ”‘
v. ”' CIVIL NO. JKB-18-3119
POINTCROSS LIFE SCIENCES, *
Defendant. *
* * * s a a * a a s a s
MEMORANDUM

Pro se plaintiff Oluwaseun Arije (“Plaintiff”) filed suit alleging that his former employer,
Pointcross Life Sciences (“Defendant”), discriminated against him based on his race in violation
of Title VII of the Civil Rights Act of 1964, see 42 U.S.C. § 2000e-2(a). Now before the Court is
the Defendant’s motion to dismiss for failure to state a claim under Federal Rule of Civil
Procedure 12(b)(6). (Mot. Disrniss, ECF No. 13.) No hearing is required See Local Rule 105.6
(D. Md. 2018). For the reasons set forth beloW, Defendant’s Motion Will be granted in part and
denied in part.

I. Factual and Procedural Backgro and

On Septernber 22, 2017, Arije filed a pro se complaintl against Pointcross Life Services in
the District Court for the District of Columbia. (Cornpl., ECF No. 1.) The single-paragraph
complaint accused the Defendant of “violat[ing] the Plaintiff’s civil lights by discriminating

against African-American employees With false Written evaluations[,] . . . leading to hostile

 

1 111 summarizing the allegations of the Complaint, the Court construes all facts in the light most favorable to
the plaintiff, as is required on a motion to dismiss. Ibarra v. United S!ates, 120 F.3d 472, 474 (4th Cir. 1997). Courts
construe pro se complaints “liberally.” Erz'ckson v. Para'us, 551 U.S. 89, 94 (2007) (per curiam) (quoting Estelle v.
Gamble, 429 U.s. 97, 106 (1976)).

conditions and the end of employment.” (Id. at 2.) Arije alleged that, contrary to the evaluations,
n he had “performed-well [sz'c],” and that performance on projects was “often, if not always,”
evaluated “in front of other employees at meetings,’l suggesting that employees were aware of one
another’S progress and quality of work. (Id.) He also alleged that his name was frequently
mispronounced “by the Defendant” in a way that was “reminiscent of a racial slur.”2 (Id.) Arije
claimed loss of employment opportunities, damage to his reputation, and emotional distress (Id.)

The Defendant moved to dismiss the case for lack of personal jurisdiction, improper venue,
and failure .to state a claim. (ECF No. 5 .) Construing Arije’s opposition as a motion to transfer,
the court denied the motion to dismiss and ordered the case transferred to the District of Maryland.
(Order at 2, ECF No. 12.) After transfer, the Defendant again moved to dismiss the Complaint for
failure to state a claim. (Mot. Dismiss at l.)

ln his response, Arije advanced no legal arguments and, instead, put forth facts about_his
employment history with the Defendant that were not included in the original Complaint. (Opp’n
Mot. Dismiss, ECF No. 22.) Allegations included in the response brief are summarized below.

Arije is African American. (Id. at l.) He Was hired by Pointcross Life Sciences in May
of 2014 on a one-year contract as a “Non-Clinical Subject Matter Expert.” (Id. at 2, 3.) ln that
role, Arije was a member of the “data standardization team” (z'd. at 3), and his duties related to
“informatics knowledge, triaging toxicology datasets, . . . data extraction . . . and identifying [and
resolving] data discrepancies.” (Id. at 2.) Kristi Johnson was the “Tearn Lead Subject Matter.”
(Id.) She reported to Shree Nath, a Vice President. (Id.) The data standardization team included

other subject matter experts, as well as a toxicologist, and an individual assigned to technical

 

2 The Complaint does not allege the correct pronunciation of Arije’ s name. According to the Defendant,
Plaintiff used the name “Kunle” at work (Mot. Dismiss at 7 ) Plaintiff alleged his name was often mispronounced
as “Coon-le, ” with an “over emphasis [sic]” on the first syllable. (Comp] at 2. )

2

support (Id.) One of Arije’s fellow subject matter experts and the technical support person are
both African American, but most of his peers and supervisors_including Johnson and Nath_are
not. (Id. at 2, 4.)

For most of his tenure, Arije received generally positive feedback on his performance (See
id. at 2 (“l was informed numerous times by my superiors and coworkers that my work was
engaged and productive.”); id. at 3 (“I received essentially positive feedback during the three-
month probationary period of my contract . . . .”).) When “evaluated in person in front of other
peers[,] [his] work was shown to have no or very few errors.” (Id. at 4.) By contrast, “[o]thers
employed doing data standardization [produced] work that contained more errors than [Arije’s
work].” (Id. at 3.)

At some point, management assigned Arije to a three-person team responsible for
developing a “guide on data standardization and implementation” that would “outlin[e]
intermediate instructions, helpful tips, and formulas on data standardization . . . for future use.”
(Id. at 3-4.) The nature of this guide was such that “[o]nly someone who knows what they are
doing [and] is proficient in the matter would be asked to create [it].” (Id. at 4.)

Johnson and Nath “expressed hatred towards [Arije]” that he believed was “due to racist
predispositions unrelated to work quality.” (Id. at 2.) Johnson also engaged in other forms of 7
“unprofessional behavior,” including “unnecessarily yelling at employees,” habitually arriving
late, and gesturing during meetings with “only her middle finger raised.” (Id. at 3-4.)

In late October 2014, Arije received a negative performance review by email, contrary to
the performance-based feedback he had received up until that point. (Id. at 3.) The negative
review “relied greatly on Johnson’s evaluations,” because, unlike other supervisors, she was co-

located with Arije in Maryland. (Id. at 3.) Arije “vigorously defended [himself]” against the

 

\

negative review and eventually complained to the project manager that he believed the review was
inaccurate and “dishonest,” but his grievance WaS not addressed (Id. at 4.) At some point either
before or after the negative review, an employee in human resources and a senior member of the
data standardization team left Pointcross, which Arije believed “facilitated” the “dishon_est”
evaluations of his work. (Id.) Arije was terminated on December 19, 2014. (Id.) On the same

day, Morie Alpha, another African-American subject matter expert, was also terminatedl (Id.)

II. Legal Standardfor a Motion to Dismiss under Rule 12(b) (6)

A complaint must contain “sufficient factual matter, accepted as true, to ‘state a claim to
relief that is plausible on its face.”’ Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell
Atiantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Facial plausibility exists “when the plaintiff
pleads factual content that allows the court to draw the reasonable inference that the defendant is
liable for the misconduct alleged.” Iqbal, 556 U.S. at 678. An inference of the mere possibility
of misconduct is not sufficient to support a plausible claim. Id. at 679. Courts must “accept the
well-pled allegations of the complaint as true, . . . constru[ing]l the facts and reasonable inferences
derived therefrom in the light most favorable to the plaintiff” Ibarra v. Um`ted States, 120
F.3d 472, 474 (4th Cir. 1997). Nevertheless, “[f]actual allegations must be enough to raise a right
to relief above the speculative level.” Twombly, 550 U.S. at 555. “A pleading that offers ‘labels
and conclusions’ or . . . ‘naked assertion[s]’ devoid of ‘further factual enhancement”’ will not
suffice. Iqbal, 556 U.S. at 678 (alteration in original) (citation omitted) (quoting Twombly, 550
U.S. at 555, 557). Courts need not accept legal conclusions couched as factual allegations
Twombly, 550 U.S. at 555.

Pro se plaintiffs are held to a “less stringent standard” than lawyers, and courts construe

their pleadings liberally, no matter how “inartfully” pled. Erickson v. Pardus, 551 U.S. 89, 94

(2007) (per curiam) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)). Liberal construction is
especially appropriate where a pro se plaintiff alleges civil rights violations. Brown v. N. C. Dep ’t
of Corrections, 612 F.3d 720, 724 (4th Cir. 2010) (citing Loe v. Armistead, 582 F.2d 1291, 1295
(4th Cir. 1978)). Nonetheless, a pro se complaint must still meet the “minimum threshold of
plausibility” under Twombly and Iqbal. Robb v. Md. Aviation Admin., Civ. No. JKB-14-1421,
2014 WL 4056030, at *3 (D. Md. Aug. 15, 2014) (citing O’Neil v. Ponzi, F. App’x 795, 796 (2d
Cir. 2010)). “While pro se complaints may represent the work of an untutored hand requiring
special judicial solicitude, a district court is not required to recognize obscure or extravagant claims
defying the most concerted efforts to unravel them.” Gough v. Banker.s' Life & Cas. Co., Civ. No.
PJM-17-2341, 2018 WL 4567112, at *2 (D. Md. Sept. 21, 2018) (quoting Weller v. Dep ’t of Soc.

Servs., 901 F.2d 387, 391 (4th Cir. 1990)) (internal quotations omitted).

III. Analysis

A. Consideration of Facts in Arije ’s Response to the Motion

Pointcross first argues that the Court should ignore the newly alleged facts and decide the
motion solely based on the single-paragraph Complaint. (Reply Mot. Dismiss at 2-3, ECF
No. 31 .) Ordinarily, a party carmot amend its pleading through its briefs. See Saunders v. Keenan,
Civ. No. JKB-15-1265, 2015 WL 4622492, at *1 (D. Md. July 31, 201'5). However, as part of the
“duty to construe pro se pleadings liberally,” courts may consider allegations in a response to a
motion to disrniss, even if they were not included in the original complaint Hz'ggs v. Airji~ame
Modification Prof’l Mechs., Inc., Civ. No. JKB-10-2379, 2011 WL 1637637, at *2 (D. Md.
Apr. 29, 2011). Both cases Defendant cites to argue against considering Arije’s opposition brief
actually confirm courts’ authority to do so. Gough, 2018 WL 4567112, at*2-3 (recognizing that

courts “may consider additional facts and information supporting the complaint . . . provided in an

opposition to a motion to dismiss,” but dismissing a pro se claim that was insufficient even after

doing so); Rush v. Am. Home Mortg., Inc., Civ. No. WMN-07-0854, 2009 WL 4728971, at *3 (D.
Md. Dec. 3, 2009) (considering new facts alleged in an opposition brief “to the extent that the
additional facts support [a pro se plaintiff’ s] existing claims”).

The Defendant argues that, notwithstanding this general practice, it should not apply here,
because the new facts alleged in Arije’s response “alter[] the Complaint” but do not make it
“clearer.” (Reply at 3.) The Court disagrees The new factual allegations are entirely consistent
with the bare bones claim set forth in the Complaint: that Arij e’s negative performance evaluation
and subsequent termination were products of race-based discrimination and did not reflect his
actual performance in his job. The additional facts also provide new details clarifying the terms
of Arije’s employment with Pointcross, his responsibilities his performance history, his
relationship to other employees, and the timing and circumstances of both the negative evaluation
and his termination Although courts have refilsed to consider entirely new claims put forward in
a pro se response, see Rush, 2009 WL 4728971, at *3, there are no such new claims here. The
Complaint referred to racial discrimination in termination and “hostile conditions” of employment,
both of which are covered by 42 U.S.C. § 2000e-2(a)(l).3 (Compl'. at 2.) The facts alleged in
opposition do not purport to introduce any causes of action beyond these. Thus, the Court sees no
basis for ignoring the facts Arije alleged in his response brief. This conclusion is bolstered by the
fact that Arije could have formulated the new allegations as a motion to amend, which the Court

would have considered under Rule 15 ’s liberal standard favoring amendment Fed. R. Civ. P.

 

3 Defendant’s motion argues that the Complaint is fatally deficient because Arije does not specifically “identif`y
which provision of Title VII is implicated,” therefore leaving Defendant “to guess what legal theories support
Plaintiff’s allegations . . . .” (Mot. Dismiss at l.) Although Arije does not cite to any subdivision of Title VII by
number, his Complaint alleges racial discrimination in termination and working conditions (Compl. at 2.) It takes
minimal guesswork to surmise that these claims refer to 42 U.S.C. § 2000e-2(a)(1), Title VII’s main operative
provision, which prohibits employers from “discharg[ing]” or “discriminat[ing] against any individual with respect to
. . . conditions . . . of employment, because of such individual’s race . . . .” Id. This is sufficient to identify his claims

6

R. lS(a)(2) (obliging courts to “f`reely [grant] leave [to amend] when justice so requires”); see also
sz'th v. Blackledge, 451 F.2d 1201, 1202-03 (4th Cir. 1971) (holding that a filing by a pro se
plaintiff to “further particularize” the complaint should have been treated as a motion to amend).

Therefore, the Court will consider allegations in both the Complaint and Arije’s response
brief in deciding whether Arije stated a plausible claim.

B. Suj_‘ficiency ofAllegations

Next, Pointcross argues that, even considering the new facts, Arije failed to allege the
elements of a prima facie case of discrimination, as defined in McDormell Douglas Corp. v. Green,
411 U.S. 792, 802-03 (1973). (Mot. Dismiss at 4-5.) This argument misstates the pleading
requirements for a Title VII claim.

McDonnell Douglas outlines “an evidentiary standard, not a pleading requiremen .”
Swierkiewicz v. Sorema, _N.A,, 534 U.S. 506, 510 (2002). At the motion to dismiss stage, the
appropriate standard is Whether a plaintiffs factual allegations and the favorable inferences
reasonably drawn therefrom give rise to a plausible right to relief. Lowman v. Md. Aviation
Admin., Civ. No. JKB-18-1146, 2019 WL 133267, at *5 (D. Md. lan. 8, 2019) (citing Woods v.
Cin ofGreensboro, 855 F.3d 639, 648 (4th Cir. 2017)). Although the elements of a prima facie
case may be “helpf`ul in analyzing . . . plausibility,” Brown v. Hous. Auth. of Balt. City, Civ. No.
MJG-l6-3616, 2017 WL 3189447, at *5 n.5 (D. Md. July 26, 2017), a plaintiff is not required to
plead facts establishing a prima facie case to survive a motion to dismiss Swz'erkiewicz, 534 U.S.
at 511; Lowmcm, 2019 WL133267, at *5.

With this standard in mind, the Court concludes that Arije sufficiently pled a claim of
discriminatory discharge under § 2000e-2(a), but that he failed to state a claim for hostile working

conditions

i. Discriminatory Discharge

The elements of a prima facie case for discriminatory discharge-which are helpful in
evaluating a motion to dismiss_are that “(l) [Arije] is a member of a protected class;' (2) he was
performing his duties in a satisfactory manner; (3) he was subjected to an adverse employment
action; and (4) . . . circumstances surrounding the adverse employment action rationally support
the inference that the adverse employment action Was motivated by unlawful considerations.”
Chz'ka v. Planning Research Corp., 179 F. Supp. 2d 575, 581 (D. Md. 2002) (citing, inter alia,
Ennis v. Nat’l Ass’n of Bus. & Educ. Radio, Inc., 53 F.3d 55, 58 (4th Cir. 1995)). Liberally
construing the allegations of the Complaint and the response brief, the following picture emerges:
that Arije is an African-American man who worked for Pointcross in a capacity where most of his
peers were not Africanl American; that he received consistently positive performance-based
feedback from superiors for the majority of his employment, including being entrusted with a job
requiring a high degree of skill and proficiency; that, when subjected to scrutiny by co-workers
and superiors in open reviews, his work had fewer data errors than the work of peers who were not
African American; that Arije was nonetheless given a negative performance evaluation, the
accuracy of which he contested; that the supervisor primarily responsible for the substance of the
evaluation had previously expressed animus towards Arije; that unidentified employees of the
company had a history of mispronouncing Arije’s name so that it sounded like a racial slur; and
that he was thereafter terminated from employment on the same day that another African-
American subject matter expert was also discharged

The Court acknowledges that this case presents a close call. However, to survive a motion
to dismiss Arije need not establish that invidious discrimination is the most plausible explanation,

or even that it is more plausible than some alternative explanation the Defendant might offer. At

this stage of the proceedings the Court will not make factual determinations In re Royal Ahold
N. V. Secs. & ERISA Lz'tz'g., 351 F. Supp. 2d 334, 376 n.32 (D. Md. 2004), and the Court will not
weigh competing inferences Ibarra, 120 F.3d at 474. Considering the facts and inferences solely
in the light most favorable to Arije, the Court concludes that he pled sufficient facts albeit barely,
to gi_ve rise to a plausible inference that Pointcross discriminated against Arije based on his race
when he was discharged from employment Accordingly, Defendant’s motion will be denied.
ii. Hostile Working Conditions

Arije’s Complaint also refers to “hostile conditions” (Compl. at 2.) Hostile working
conditions are actionable under Title VII when “the Workplace is permeated with ‘discriminatory
intimidation, ridicule, and insult,’ that is ‘sufficiently severe or pervasive to alter the conditions of
the victim’s employment and create an abusive working environment.’” Harri.s' v. Forkliji‘ Sys.,
]nc., 510 U.S. -17, 21 (1993) (citations omitted) (quoting Meritor Sav. Bank, FSB v. Vinson, 477
U.S. 57, 65, 67 (1986)). The conduct at issue must be “severe or pervasive enough to create an
objectively hostile or abusive work environment” that is also “subjectively perceive[d]” by the
' plaintiff as abusive. Id. Deterrnining whether a work environment is objectively hostile or abusive
requires consideration of “all the circumstances” e.g., “the frequency of the discriminatory
conduct; its severity; whether it is physically threatening or humiliating, or a mere offensive
utterance; and whether it unreasonably interferes with an employee’s work performance.” Id.
at 23. A single, “‘isolated incident[]”’ can create a hostile work environment “if that incident is
‘extremely serious.’” Boye'r-Liberto v. Fonrainebleau Corp., 786 F.3d 264, 277 (4th Cir. 2015)
(en banc) (quoting Faragher v. Cily ofBoca Raton, 524 U.S. 775, 778 (1998)).

Arije’s sole allegation related to this claim is that Arije “took offense” to the way that

unidentified Pointcross employees “often pronounced [his name as] ‘Coon-le’ with an over

emphasis on the first syllable[,] . . . which is reminiscent of a racial slur.” (Compl. at 2.) Under
Supreme Court precedent, the “‘mere utterance of an . . . epithet Which engenders offensive
feelings in an employee’ does not Suff:iciently affect the conditions of employment to implicate
'l`itle VII,” unless it is Severe or pervasive. Harrz's, 510 U.S. at 21 (alterations in original) (citations
omitted) (quoting Meritor Sav. Bank,,477 U.S. at 67). Use of an “unambiguously racial epithet,”
even an isolated use of one, can be so severe that it alone creates a hostile working environment,
especially if used “by a supervisor in the presence of his subordinates.” Boyer-Liberto, 786 F.3d
at 280 (quoting Spriggs v. Diamond Auto, 242 l‘:.3d 179, 185 (4th Cir. 2001)); see also id.
(collecting cases in accord from the Second, Eight, Ninth, and D.C. Circuits).

Had Arije alleged that his co-workers blatantly called him “coon”_a term with clearly
racist connotations and a history of discriminatory use_this case might have been in Boyer-
Liberto territory, where even a single use of such an unambiguous slur could be severe enough to
create hostile working conditions Here, however,l Arije’s allegation_that his name was “often”
mispronounced in a way that was “reminiscen ” of the slur (Compl. at 2)_is, at most, ambiguous
He failed to allege facts from which the Court could plausibly infer that, when his name was
mispronounced that way, it was clearly understandable as a racial slur.

For example, Arije failed to allege facts suggesting that the mispronunciation was so
obviously or egregiously incorrect that it could not reasonably have been a mistake. He did not
allege the proper pronunciation of his name, only that the error was a matter of the incorrect
“emphasis” on the wrong syllable (ia'. )_a difference that could be exaggerated or could be subtle.
Nor did he allege facts about the context of the mispronunciations. lf the practice continued after
he corrected his colleagues or alerted them that he considered it offensive, or if a mispronunciation

was used in a reprimanding or taunting manner, such contextual factors could have suggested a

10

knowing or intentional attempt to insult or demean. But, Arije does not say how or when it was
used. The only detail Arije provided was that the mispronunciation occurred “often.” (Icl) But,`
he did not allege how frequently, or whether it was a single individual or a widespread group who
engaged in the practice. Nor does he identify whether the offending partiesrwere supervisors
peers or subordinates factors that impact severity. Boyer-Liberto, 786 F.3d at 278 (quoting
Burlington Indus., lnc. v. Ellerth, 524 U.S. 724, 763 (1998)) (“In measuring the severity of
harassing conduct, the status of the harasser may be a significant factor . . . [because] ‘a
supervisor’s power and authority invests his or her harassing conduct with a particular threatening
character.”’). Based on the allegations currently before the Court, there are simply `too many
unknown variables

Scenarios in which a mispronounced name could be used to signal a racially derogatory
connotation or otherwise foster an abusive or hostile environment are certainly possible. A shift
in emphasis especially if exaggerated, repeated, or used in a pejorative context, can significantly
change meaning, enough to transform a first name into something akin to an “unambiguously racial
epithet.” ld. at 280 (quoting Spriggs, 242 F.3d at 185). The Court cannot rule out the possibility
that Arije was subjected to such odious treatment here. However, the mere possibility that the
mispronunciation of his name was used in this way is not enough to state a claim. lqbal, 556 U.S.
at 678. Without any additional facts the Court simply.cannot infer that it is plausible that the
conduct alleged was so severe or pervasive as to create an objectively hostile environment4

Additional allegations in the response brief do not alter this conclusion Although Arije

alleged that his supervisor engaged in unpleasant behaviors-including habitual lateness yelling

 

4 Because the Court concludes Arije failed to sufficiently allege the first prong under Harris, conduct creating
an “objectively hostile or abusive work environment,” the Court need not decide whether Arije’s allegations satisfy
the second prong, that is, whether Arije “subj ectively perceive[d]” the conduct to be abusive Harris, 510 U.S. at 21.

11

at employees and gesturing with her middle finger (Opp’n Mot. Dismiss at 2_3)_Arije does not
allege any facts suggesting a discriminatory motive or effect Rather, his allegations suggest these
behaviors were targeted at employees generally, not at a sub-set of employees based on race or at
Arije individually. (See id. (describing Johnson as yelling at unidentified “employees” and
arriving late to “meeting[s] while everyone else was present”).)

Therefore, to the extent Arije’s Complaint alleges a violation of Title VII based on hostile

working conditions that claim will be dismissed

IV. Conclusion
For the foregoing reasons an Order shall enter granting in part and denying in part the
Defendant’s motion to dismiss The motion will be granted with respect to Arije’s hostile working

conditions claim but denied With respect to his discriminatory discharge claim.

DArEDthis ¢5' day orrebruary, 2019.

BY THE COURT:

@,,..~... 74-&.¢».

James K. Bredar
Chief Judge

 

12

